Citation Nr: 1816581	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for right shin splint.

2. Entitlement to service connection for stress fracture of the right tibia.

3. Entitlement to an initial evaluation in excess of 10 percent for lumbosacral degenerative disc disease (DDD) and strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement (NOD) was received in October 2010, a statement of the case (SOC) was issued in April 2014, and a substantive appeal was timely received in May 2014.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for entitlement to service connection for right shin splint, entitlement to service connection for stress fracture of the right tibia, and entitlement to an initial increased rating for lumbosacral DDD and strain.

The Veteran claims that he suffers from right shin splints and a stress fracture of the right tibia as a result of his time in service.  He claims that his MOS as a combat controller had him running and carrying heavy weight on his back during ruck marches while in service.  The Veteran contends that he still suffers from the same conditions that he was treated for in service.

The Veteran's service treatment records include multiple notations involving problems with his shins and a possible stress fracture.  In December 2004, it was noted that the Veteran had pain in his shins.  An assessment of a possible stress fracture of the right shin was provided at the time.  In February 2005, it was noted that the Veteran had shin pain in his left leg and his right lower leg was tender.  An assessment of shin splints and a possible stress fracture of the right tibia was provided.  In March 2005, it was noted that the Veteran had resolving shin splints and a stress fracture that was diagnosed in December due to repetitive running.  The Veteran was noted never to have been diagnosed with a stress fracture per any radiological study, but the pain was up and down in the median tibia area.  An assessment of shin splints, resolved was provided.  In May 2005, the Veteran was treated for shin splints and a bone scan was scheduled for June.  In June 2005, it was noted the Veteran had left shin pain and he was unable to complete the bone scan.  In July 2005, the Veteran had an evaluation of his shin splints that had been occurring for almost a year.  X-rays were negative of the bilateral tibia or fibula.  An assessment of shin splints was provided.  In September 2005, an X-ray showed scintigraphic findings consistent with bilateral shin splints.  The Veteran was again treated for shin splints in October 2005.

The Veteran was provided with a VA examination in May 2010 to determine the nature and etiology of his claimed right shin and right tibia conditions.  The VA examiner found no clubbing or calf tenderness; no tibial or calf tenderness; no lower extremity deformity, edema, arthropathy, or erythema; the postereia and tibial and dorsalis pedis pulses were 4+; and no popliteal cyst or swelling.  The examiner diagnosed the Veteran with a history of periostitis (shin splints) and/or tibial stress fractures.

The Board finds that as the May 2010 VA examiner did not have access to the Veteran's claims file or any relevant VA healthcare records, this case must be remanded for a new VA examination to determine the nature and etiology of the Veteran's claimed right shin and right tibia conditions.  Additionally, as the VA examiner did not provide a diagnosis or an etiology opinion for a current right shin or right tibia condition, further explanation of the claimed conditions and their symptoms are required in this case.

The Veteran also contends that his lumbosacral DDD and strain is more severe than what is represented by a 10 percent rating.  The Veteran was last afforded a VA back examination in May 2010, more than seven years ago.  The Court recently held in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the May 2010 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  An additional relevant opinion was also issued by the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right shin splint and right tibia stress fracture. The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  All indicated studies, including bone scan (if feasible) otherwise x-rays, should be performed.

The examiner should address the following:

(a) Does the Veteran have a current diagnosis for a right shin splint?

(i) If YES, is it at least as likely as not (50 percent or greater) that the right shin splints are etiologically related to the symptomatology noted in service?

(ii) If NO, the examiner is asked to explain the signs and symptoms of shin splints, including whether or not this is a chronic condition or acute condition in response to post-service events (i.e., upon cessation of the triggering activity, the condition resolves), and explain how the Veteran's complaints about pain are not related to this condition.   

(b) Does the Veteran have a current diagnosis for stress fracture of the right tibia?

(i) If YES, is it at least as likely as not (50 percent or greater) that the stress fracture of the right tibia is etiologically related to the symptomatology noted in service?

(ii) If NO, the examiner is asked to explain the signs and symptoms of a stress fracture, including whether or not this is a chronic condition, and explain how the Veteran's complaints about pain are not related to this condition.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Please schedule the Veteran for an appropriate VA examination to assess the current severity of his lumbosacral DDD and strain.  The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner, and this fact should be noted in the accompanying medical report.  

(a) All indicated tests and studies should be accomplished, including ranges of motion of the lumbar spine and the degree at which pain begins. 

In accordance with Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups assessed in terms of the degree of additional range of motion loss.  If the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

(c) The examiner should also note whether the lumbosacral DDD and strain results in incapacitating episodes, and indicate the total duration of any such episodes. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above actions, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

